Exhibit 10.60

 

[GENERAL MOLY LETTERHEAD]

 

August 17, 2010

 

Scott Roswell

14 Viking Drive

Englewood, Colorado 80114

 

Dear Scott,

 

Congratulations!  General Moly is pleased to offer you the position of Corporate
Counsel and Vice President Human Resources.  This offer is conditioned on Board
of Director approval at their September 16, 2010 meeting.  The basic terms of
our offer follow.  your base salary will be $18,750.00 per month ($225,000
annually), paid semi-monthly.  In addition, you will be eligible for an annual
bonus target of 50% of base pay based on the Board of Directors determination of
your achievement of assigned objectives and company performance.

 

It is the Company’s intention to grant you 50,000 Restricted Share Units of
General Moly Inc.’s Common Stock.  The Compensation Committee of the Board of
Directors must approve this award.  The grant will be made following their
approval.  These Restricted Share Units will vest equally, 1/3 each on the
first, second and third anniversary of your hire date.  You must be an employee
of the Company in order for the Restricted Share Units to vest.  The grant and
exercise of these units will be in accordance with the Restricted Stock Unit
Agreement and the Company’s 2006 Equity Incentive Plan.

 

In the event of a Change of Control of the company, you will receive two year
(2) of base salary, 100% of your target bonus and vesting and acceleration of
all equity grants subject to terms of a change in control agreement.

 

You are being granted three weeks of vacation per year, pro-rated the first
year.  In accordance with current Company policy, vacation is accrued at the
rate of ten (10) hours per month.  You are eligible to take vacation following
90 days of continuous employment.

 

Your total compensation includes an opportunity to participate in the General
Moly 401k Plan, equity incentive compensation plan, and health and welfare
benefit plans, subject to the terms of the applicable plans.

 

Our offer and your employment are contingent upon satisfactory completion of a
background check and drug screen.  As part of your employment paperwork, federal
law requires that we verity your eligibility for employment in the United
States.  You will need to present your original social security card or valid
passport.

 

--------------------------------------------------------------------------------


 

Assuming you choose to accept our offer, we would like to set a tentative start
date of September 16, 2010.

 

While we hope that you are with us for a long time, it is important that you
understand that this is dependent upon both you and General Moly continuing to
consider the employment relationship to be of mutual benefit.  Either you or
General Moly may terminate the employment relationship at will at any time.

 

I look forward to working with you as a member of our General Moly team.  If you
have any questions regarding this offer, please call me.

 

 

Very truly yours,

 

 

 

/s/ David Chaput

 

 

 

David Chaput

 

Chief Financial Officer

 

 

 

 

Accepted:

/s/ Scott Roswell

 

Date:

8-25-10

 

--------------------------------------------------------------------------------